"Wright, C. J.
— It is true, as claimed by the appellee, that the presumption is in favor of the correctness of the judgment below. But if the district court had no jurisdiction of the person of plaintiff, then all that was done was irregular, and the doctrine of presumption does not obtain. By such proceedings he would not be bound. To give this jurisdiction, it should be shown, either that he had notice of the appeal, as provided for in sections 2341-2 of the Code, or that he made a voluntary appearance. Nothing of this kind appears. The judgment is, therefore, erroneous, and must be reversed. McCormick v. Bishop, 3 G. Greene, 99.